Citation Nr: 0934098	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-36 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of special monthly compensation 
(SMC) for the need for regular aid and attendance of another 
person from February 1, 2003, to August 23, 2003, was proper.

2.  Whether the reduction of SMC for the need for regular aid 
and attendance of another person from February 1, 2006, to 
current was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was hospitalized at the expense of the U.S. 
Government from December 19, 2002, to August 21, 2003, and 
from December 14, 2005, to the current time.  

2.  By rating decision dated December 2006, the RO reduced 
the Veteran's SMC for the need for regular aid and attendance 
of another person from February 1, 2003, to August 23, 2003, 
and from February 1, 2006, to the current time.

3.  The reductions were carried out in accordance with 
applicable procedures; each of the reductions was effective 
the last day of the month following the month in which the 
Veteran was admitted for hospitalization at the expense of 
the U.S. Government.   


CONCLUSIONS OF LAW

1.  The reduction of SMC for the need for regular aid and 
attendance of another person from February 1, 2003, to August 
23, 2003, was proper.  38 C.F.R. §§ 3.552 (2008).

2.  The reduction of SMC for the need for regular aid and 
attendance of another person from February 1, 2006, to 
current was proper.  38 C.F.R. §§ 3.552 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law mandates that benefits, such as SMC, for aid 
and attendance shall be discontinued when a veteran is 
hospitalized at the expense of the U.S. Government.  
38 C.F.R. § 3.552(b)(2).   The effective date of the 
discontinued benefits is effective the last day of the month 
following the month in which the veteran is admitted for such 
hospitalization.  Id. 

The definition of "hospitalized" or "hospitalization" for 
purposes of the above regulation includes receiving hospital 
treatment in a VA hospital or in any hospital at VA expense; 
or receiving institutional, domiciliary, or nursing home care 
in a VA institution or domiciliary or at VA expense.  
38 C.F.R. § 3.551(a).   

In this case, the record indicates that, because the Veteran 
was hospitalized at VA expense from December 19, 2002, to 
August 21, 2003, and again from December 14, 2005, to 
current, the RO notified him that VA would reduce SMC 
benefits for aid and attendance for these time periods, 
beginning the last day of the month following the month in 
which he was admitted for such hospitalization (February 1, 
2003, and February 1, 2006, respectively).  Accordingly, in 
December 2006, the RO implemented the reduction of SMC for 
aid and attendance for these time periods.  
 
Having carefully considered the Veteran's claims, the Board 
is of the opinion that, as a matter of law, the claims must 
be denied.  Here, VA treatment records indicate that he was 
initially admitted to a VA hospital on December 20, 2002.  He 
was subsequently released to a skilled nursing facility under 
VA contract in January 2003, and, despite receiving emergency 
care from the VA hospital in February 2003, he remained at 
the skilled nursing facility for further care until he was 
discharged home in August 2003.  

Further, in December 14, 2005, the Veteran was again admitted 
to a VA hospital, after which was released directly to a 
skilled nursing facility under VA contract in January 2006.  
According to the evidence of record, he continued to receive 
treatment at this facility to the present date.      

Importantly, all of the treatment the Veteran received from 
December 19, 2002, to August 2003 and from December 14, 2005, 
to present was either provided directly by a VA hospital or 
by another skilled nursing facility under VA contract.  That 
is to say, the hospitalizations in question have been paid 
for by the U.S. Government.  Moreover, of particular 
significance, there is no dispute, and he does not argue, 
that he did not receive the hospitalizations through VA as 
described above.    

When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute.  Here, 
38 C.F.R. § 3.552 unequivocally mandates that SMC for aid and 
attendance be reduced when a veteran is hospitalized at the 
expense of the U.S. Government and that the effective date 
for such reductions is the "the last day of the month 
following the month in which [he or she] is admitted for 
hospitalization."  Accordingly, as the evidence indicates 
that he was "hospitalized," as defined by statute, on 
December 19, 2002, and again on December 14, 2005, reductions 
of SMC benefits for aid and attendance were warranted 
effective February 1, 2003, and February 1, 2006.

To the extent that the Veteran argues that he is prejudiced 
in the application of the statute several years after his 
hospitalizations when the regulations do not expressly 
require him to notify VA when he is hospitalized at VA 
expense, the Board notes that he appears to be raising an 
argument couched in equity, i.e. that it is unfair for VA to 
now reduce his SMC benefits for prior hospitalizations when 
VA should have reasonably known of his situation at the time 
of the hospitalizations.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Because VA does not have any discretion in the reduction of 
SMC benefits for aid and attendance as expressly provided for 
under 38 C.F.R. § 3.552(b), or the effective date thereof, 
the Veteran has failed to state a claim upon which relief may 
be granted, and the claims must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994).  
Accordingly, the appeals are denied.

With regard to the Veteran's statements regarding the alleged 
unfairness of the application of the statute several years 
after his hospitalizations, the Board notes that he may 
request, with specificity, a waiver of the recovery of the 
overpayment with the Committee on Waivers and Compromises of 
the RO if he wishes to do so. 
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As these issues hinge on the application of 38 C.F.R. § 3.552 
after the Veteran was hospitalized at the expense of the U.S. 
Government, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA notice 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. at 430 (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.



	(CONTINUED ON NEXT PAGE)



ORDER

The reduction of SMC for the need for regular aid and 
attendance of another person from February 1, 2003, to August 
23, 2003, was proper.

The reduction of SMC for the need for regular aid and 
attendance of another person from February 1, 2006, to 
current was proper.



____________________________________________
L .HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


